Case 4:19-cv-00398-DPM Document 39 Filed 04/21/20 Page 1 of 2

IN THE UNITED STATES DISTRICT
COURT EASTERN DISTRICT OF
ARKANSAS WESTERN DIVISION

BRITNEY WALLS, as Special
Administratrix of the Estate of
Bradley Blackshire, Deceased

No. 4:19-cev-398

Plaintiff,
Judge Marshall
V.
CHARLES STARKS, MICHAEL
SIMPSON, and THE CITY OF LITTLE
ROCK JURY TRIAL DEMANDED

ee ee

Defendants.

AFFIDAVIT OF WILLIAM HIGH
I state under oath that I am over the age of 18 and of sound mind.

1. lam employed by the City of Little Rock as a Police Officer.

2. On February the 22™ of 2019 I was assigned to the Special Investigations
Division of the Little Rock Police Department.

3. Part of my job at the Little Rock Police Department was to monitor the
equipment that was connected to the license plate readers throughout
the City of Little Rock.

4. A license plate reader reads the license plates of vehicles as they pass the
reader’s location. This is an electronic process. When a license plate is
read that is on a stolen vehicle or has some other reason for the police to
be interested into it the equipment notifies the individual assigned to

monitoring it.

 
Case 4:19-cv-00398-DPM Document 39 Filed 04/21/20 Page 2 of 2

2. On February 22™, 2019 a license plate reader notified me that it had read
the license plate on a stolen Nissan Altima traveling on 12" street.

6. The license plate was verified by the Arkansas Crime Information
Computer as being on a stolen automobile that matched the description
of the vehicle that I could see on camera.

7. [requested a patrol unit to stop the vehicle.

8. Charles Starks was the nearest unit and I directed his travel to where he
was able to come in contact with the vehicle when it had parked in a
parking lot at the corner of 12" street Kanis Road and Rodney Parham
Road. Somewhat obscured from 12 street by the presence of another
vehicle.

9. Because of poles in the area I could not clearly see what was going on at
the vehicle.

10.1 state that the foregoing is true and correct.

walle

STATE OF ARKANSAS)
)ss

IN WITNESS W ee I have hereunto set my hand and official seal this

do” day of , 2020.

bt dalle Ceustle
Notary Public

My Commission Expires:

btu /Y 4025

 

 
